Hill, J.
The plaintiff filed a petition against his wife, praying that a former judgment awarding temporary alimony of $25 per month and $40 attorneys’ fees to the defendant and her, minor children be vacated , and set aside, or modified to the effect that the payment of alimony he discontinued, or, if this he not done, that the alimony be paid into court and held by the. clerk of the court, to be. disposed of after the termination of the merits of a divorce suit pending between the parties in the ease. The petition alleged, among other things, that the divorce suit had been continued hy the defendant, and that it was a hardship on him to be required to pay the temporary alimony pending the trial of the merits of the divorce suit. Hie court denied the prayer of the plaintiff to vacate and set aside or modify the former judgment awarding temporary alimony and attorneys’ fees. To this judgment the plaintiff excepted, and brought the case to this court by direct hill of exceptions. Held,, that the divorce case is still pending in the court below, and there has been no final judgment disposing of it; and therefore this court is without jurisdiction to entertain the direct bill of exceptions on the interlocutory hearing. The writ of error, therefore, must be dismissed. Civil Code (1910), §§ 2987, 6153; Thompson v. Thompson, 124 Ga. 874 (53 S. E. 507). See also Ozmore v. Ozmore, 41 Ga. 46.

Writ of error dismissed.


All the Justices concur.

Divorce and alimony. Before Judge Wright. Floyd superior court. February 28, 1920.
C. I. Carey, for plaintiff in error.
'Willingham <£• Covington, contra.